Citation Nr: 9926418	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the thoracic and lumbar spine, shoulders, elbows, and hips.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1975.  He was a prisoner of war in Vietnam from 
February 1968 to March 1969.  

The veteran has been granted service connection for 
disability of the right knee, evaluated as 20 percent 
disabling, for disability of the left knee, evaluated as 20 
percent disabling, for tinnitus, evaluated as 10 percent 
disabling, for post traumatic stress disorder, evaluated as 
10 percent disabling, and for hearing loss of the right ear, 
evaluated as 0 percent disabling.  

This case was previously before the Board in November 1996 at 
which time the Board denied the issue then on appeal of 
entitlement to an earlier effective date for the grant of 
service connection for hearing loss of the right ear.  The 
Board remanded the question of entitlement to service 
connection for traumatic arthritis in order to obtain 
additional information.  

Subsequently, after additional information was received, the 
regional office reviewed the evidence of record, and denied 
the veteran's claim for entitlement to service connection for 
traumatic arthritis of multiple joints.  The case was then 
returned to the Board for appellate consideration.

The veteran testified at a hearing at the regional office in 
March 1992, and at a hearing before the Board sitting at 
Detroit, Michigan, in January 1996.  


FINDINGS OF FACT

1.  The regional office has attempted to obtain all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran was a prisoner of war from February 1968 to 
March 1969.  

3.  Aside from disability in the knees, the service medical 
records are negative for any complaints, findings or 
diagnoses indicative of chronic disability in other joints, 
including arthritis in other joints.  

4.  Medical and clinical studies, including X-rays, have not 
demonstrated the presence of traumatic arthritis in the 
elbows, hips, or right shoulder after discharge from service. 

5.  The veteran had an on-the-job injury to the lumbar and 
thoracic spine in 1977, and on-the-job injuries to the left 
shoulder and right elbow requiring surgery in the mid-1980's.  

6.  There is no medical evidence or medical opinion of record 
which establishes that the veteran has traumatic arthritis in 
multiple joints, including the lumbar and thoracic spine, 
shoulders, elbows, or hips, that is associated with his 
service or his prisoner-of-war experience.  


CONCLUSION OF LAW

Traumatic arthritis of multiple joints, including the 
thoracic and lumbar spine, shoulders, elbows and hips, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303. 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran contends, in essence, that he has 
traumatic arthritis of multiple joints due to the trauma 
involved when he was tortured while he was a prisoner of war 
in Vietnam.  He contends that his arms were tightly bound 
behind him for an extensive period of time during the initial 
month that he was a prisoner of war, and that this trauma 
caused arthritis and injury to the thoracic and lumbar spine, 
shoulders, elbows and hips.  He contends that a physician in 
1976 informed him that he had arthritis in the lower back 
area.  He maintains that he was in a very weakened state 
after he escaped, and that he had occasional problems in his 
joints after he returned to duty.  

I.  Background

Service medical records prior to 1973 are not available, and 
are presumed lost.  Requests for special searches for such 
records in 1992 and 1997 resulted in no additional medical 
records being found.

In December 1973, the veteran complained of problems with his 
left knee and hip, mentioning that he had injured his knee 
and back in Vietnam.  X-rays were reported negative.  
Thereafter, the service medical records are negative for any 
complaints, findings or diagnoses relating to any joints 
other than the knees.  On a report of medical history for 
discharge from service in August 1975, the veteran reported 
that he did not have swollen or painful joints, or arthritis, 
rheumatism or bursitis, other than disability in the knees.  
Physical examination was essentially normal.

An initial claim for service connection for disability of the 
knees was received from the veteran in September 1975.  

On a Department of Veterans Affairs (VA) examination in 
November 1975, the veteran complained of pain in both knees.  
Physical examination of the knees, hips, and ankles showed 
normal range of motion.

In a rating in December 1975, the veteran was granted service 
connection for arthralgia of the knees, evaluated as 
20 percent disabling.  

On a VA examination in November 1977, the veteran reported a 
history of a back injury as being the cause of losing three 
months from work in 1977.  The examination related to the 
veteran's knees.  

On a VA examination in July 1978, the veteran reported 
injuring his back while working, and he noted that he had not 
been able to work for seven months because of such injury.  
His complaints related to his knees, and he noted that he had 
received extensive treatment in service in 1974 and 1975 for 
the knees.  He also stated that he had a problem with the 
left hip in December 1973 in service, but that this problem 
was temporary.  The physical examination related to the 
knees.

In a rating in July 1978, the veteran was awarded a 
20 percent evaluation for disability of the right knee and a 
20 percent evaluation for disability of the left knee, 
effective from the day following discharge from service.

In July 1987, a claim for service connection for disability 
of the lumbar spine, shoulders, elbows, and hips was 
received.  The veteran reported that he had back problems 
since 1977, when arthritis in the lower back was diagnosed.  
The veteran indicated that he currently had problems with his 
back, both shoulders, both elbows and left hip, and that he 
felt that these problems were the result of being a prisoner 
of war.  He indicated that he recently had surgery for 
disability of the left shoulder and right elbow, with 
findings of adhesions in the shoulder.  

Statements and clinical records were received from Cheryl 
Sales, D.O., for 1986 and 1987.  In May 1986, Dr. Sales 
reported that the veteran's chief complaint was problems in 
the left shoulder of several weeks' duration, with the 
commencement of problems in the right shoulder.  The veteran 
indicated that he began having problems in the left shoulder 
on April 3, 1986, with no unusual activities, beginning with 
a tightness in the shoulder, and then soreness.  It was 
indicated that the veteran worked on a machine and did back 
and forth work from his left side to in front of him.  These 
motions totaled about 10,000 repetitions a day.  He also did 
reaching in his work.  He was initially treated with muscle 
relaxants, pain medication, and cortisone shots which were 
not helpful.  X-rays of the left shoulder were essentially 
normal, and Dr. Sales suspected a bicipital tendinitis with 
anterior impingement syndrome.  It was doubted that there was 
joint disease.  

In August 1986, the veteran underwent surgery for problems 
with the left shoulder and right elbow, diagnosed as chronic 
bicipital tendinitis of the left shoulder with impingement 
syndrome, and chronic lateral epicondylitis of the right 
elbow.  The surgery report indicated that there were 
adhesions underneath the deltoid muscle.  The veteran had a 
bicipital tendon transposition with resection of the ligament 
of the left shoulder and correction of the lateral 
epicondylitis of the right elbow.  There was no indication of 
degenerative changes in the joints.

In a letter in June 1987, Dr. Sales indicated that the 
veteran continued to have problems in the right elbow and 
left shoulder when he returned to work in 1987.  The veteran 
also indicated that he was having some problem in the hip 
area, noting that he had some arthritis in the back.  X-rays 
of the lumbar spine showed some disc narrowing at L5 - S1.  
In July 1987, the veteran continued to complain of pain in 
the left shoulder and right elbow, and it was felt that 
returning him to his 8 to 9 hours of heavy work was probably 
not going to be possible because of the problems in the back, 
knees, shoulders, elbows, heart, and circulation 
complications.

On a VA examination, including prisoner-of-war examination, 
in August and September 1987, the veteran reported a 
myocardial infarction in January 1987, with a blocked artery 
in the right leg in December 1986.  He complained of pain in 
both shoulders and elbows.  X-rays of the cervical spine, 
shoulders, elbows, and hips were essentially normal.  X-rays 
of the thoracic and lumbar spine showed some degenerative 
changes.  Range of motion of the shoulders, elbows, and hips 
was equal, bilaterally, and within normal limits.  The 
veteran reported that he had worked as a punch-press operator 
since 1979.

In a rating in November 1987, the regional office denied 
service connection for disability of the lumbar spine, and 
arthritis of the shoulders, elbows, and left hip, as not 
found on last examination.  The veteran was not advised of 
the denial of service connection for these specific 
disabilities.

In October 1990, the veteran again requested service 
connection for disability of the hips.  He subsequently 
requested service connection for the claimed disabilities on 
appeal.

On a VA examination in June 1991, including a prisoner-of-war 
examination, the veteran reported that he was put on medical 
retirement in 1985-1986 because of  heart and circulation 
problems.  He had developed obstructive peripheral vascular 
disease, had bypass surgery, and had a right above-the-knee 
amputation.  His complaints included pain in the back, hips, 
and shoulders.  X-rays of the lumbar spine showed narrowing 
of the disc space between the last two lumbar-type vertebrae, 
without other evidence of degenerative change.  There were 
degenerative changes in the thoracic spine.  X-rays of the 
shoulders showed mild degenerative changes.  X-rays of the 
left hip were negative.  On orthopedic examination, the 
veteran complained of left hip pain and bilateral shoulder 
pain which were being aggravated by his above-the-knee 
amputation.  It was felt that the bilateral shoulder 
condition would continue to cause pain and worsen with the 
use of a wheelchair, and the same with the low back pain.  

In a rating action in October 1991, the veteran was granted 
service connection for tinnitus, post-traumatic stress 
disorder, and hearing loss of the right ear. 

At a hearing at the regional office in March 1992, the 
veteran reported that, when he was initially captured, they 
tied his arms, pulling his shoulders, elbows, and wrists 
behind him.  He indicated that this caused pain in these 
joints and in the back.  He stated that medical records 
relating to his early part of service and to his treatment 
after being freed from prisoner-of-war status were destroyed 
in a fire at Fort Ord. 

A report of the veteran's hospitalization at a private 
medical facility in January 1978 was received in 1992.  It 
was indicated that the veteran had the onset of pain in the 
midback area approximately 10 days prior to hospitalization 
when he was lifting a water heater and felt a tremendous pain 
in his back.  He denied problems with joints other than his 
knees.  A lumbar myelogram resulted in the diagnosis of 
hypertrophic spondylosis at D10 through D12 and degeneration 
of S1 intervertebral disc.  X-rays of the cervical spine were 
essentially normal.  

VA outpatient treatment reports for the period from 1984 to 
1991 and clinical records from a private physician between 
1985 and 1990 showed complaints involving the back and 
shoulders.

At a hearing before the Board sitting at Detroit, Michigan, 
in January 1996, the veteran demonstrated how his arms were 
tied behind his back.  He indicated that one of his 
physicians in 1978 noted that his back condition included 
arthritis.  

Pursuant to the Board's remand decision in November 1996, the 
regional office, in December 1996, requested that the veteran 
provide a complete medical history relating to treatment for 
arthritis since 1976.  No response was received from him.

On a VA examination in December 1997, the veteran's medical 
records and history were reviewed.  The veteran mentioned his 
prisoner-of-war status, noting that his hands were tied 
behind his back, and that he slept on hard floors, with 
beatings from time to time.  It was noted that he had injured 
his left rotator cuff and right elbow at work in 1987.  He 
received workmen's compensation for the injuries.  He also 
reported injuring his right shoulder after service, and 
related his current pain in the right shoulder to the use of 
a crutch after his above-the-knee amputation.  The veteran 
indicated that he used crutches after the amputation for a 
period of time, and then began using a wheelchair for long 
distances.  

X-rays of both hips, both elbows, and both shoulders were 
negative.  Physical examination showed that range of motion 
of the shoulders and elbows were within normal limits.  The 
examiner indicated that it was unlikely that the veteran had 
traumatic arthritis of the shoulders, elbows, or hips.  The 
examiner was of the opinion that the above-the-knee 
amputation might place extra stress on the left knee and left 
hip.  The examiner stated that, after reviewing the 
statements from private physicians, the veteran's condition 
with regard to the left shoulder, if present, represented a 
degenerative or osteoarthritic process rather than traumatic 
arthritis.  It was noted that pertinent injuries had occurred 
after service, and that the veteran did receive workmen's 
compensation for the left shoulder and right elbow.

On a VA examination in April 1998, the veteran's history and 
records relating to disability of the thoracic and lumbar 
spine were reviewed.  X-rays of the lumbar spine revealed no 
abnormality.  X-rays of the dorsal spine revealed 
degenerative disc disease.  The examiner noted that the 
veteran had a major injury to his back in 1977 when he was 
lifting a water heater, and that subsequent tests showed 
changes in the lumbar and thoracic spine.  The examiner 
expressed the opinion that there was very little evidence to 
suggest that the back condition was of service origin.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or was 
aggravated therein.  38 C.F.R. § 3.303(a).  A determination 
of service connection requires a finding of the existence of 
a current disability, and the determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The Board has accepted the veteran's statements concerning 
how he was treated as a prisoner of war, including how his 
arms were tied behind his back.  38 U.S.C.A. § 1154.  The 
Board is also mindful and has taken into account the 
provisions of 38 C.F.R. § 3.304.  The service medical records 
before 1973 cannot be obtained, and have been lost.  There 
are service medical records available after 1973. 

In essence, the available service medical records show that 
the veteran complained of a sore hip on one occasion in 
December 1973.  Thereafter, the service medical records, 
including the examination at discharge from service, are 
negative for any complaints, findings, or diagnosis 
indicative of disability of the hips, spine, shoulders, or 
elbows.  Basically, the evidence shows, and the veteran has 
stated, that the problem with his hip in December 1973 was 
acute and transitory in nature, and did not indicate a 
chronic disease process being manifest in service.  Arthritis 
in the hips has not been demonstrated after discharge from 
service.  

Aside from the knees, the service medical records, and other 
medical records, fail to indicate that there were 
manifestations of joint disease during service or within one 
year of discharge from service.  The evidence does not 
demonstrate that degenerative arthritis in multiple joints 
was directly incurred in or aggravated in service, or can be 
presumed to have been incurred in service.  

On appeal, the veteran's contentions rely on the provisions 
of the law that indicate that traumatic arthritis will be 
presumed to have been incurred in service, no matter when 
manifested, if the veteran was a prisoner of war.  38 C.F.R. 
§§  3.307, 3.309.  However, competent evidence to rebut this 
presumption may be considered, including competent evidence 
and medical judgment establishing intercurrent injury and 
causes. 38 C.F.R. §  3.307.  

Initially, it should be noted that there are no medical 
records showing that the veteran has arthritis or traumatic 
arthritis of the elbows or hips.  Various X-rays of these 
joints at different times after service have been negative.  
The veteran did receive treatment for epicondylitis of the 
right elbow, but there has been no indication of degenerative 
changes in this joint.  Further, a recent VA examiner 
expressed the opinion that the disability in the right elbow 
experienced in 1986 and 1987 was related to the veteran's job 
at the time, and not related to his experiences during 
service.  In any event, without the finding of the existence 
of a current disability, service connection for traumatic 
arthritis of the hips and elbows cannot be granted.  
Watson v. Brown, supra.  

The veteran has a history of injuring his back in late 1977 
or early 1978 when he lifted a water heater.  A lumbar 
myelogram performed shortly thereafter showed degenerative 
changes in the thoracic and lumbar spine.  While the veteran 
has indicated that he believes that the arthritic changes in 
the thoracic and lumbar spine are directly related to his 
prisoner-of-war experiences, there is no medical opinion or 
medical evidence to confirm this, or that establishes a 
diagnosis of traumatic arthritis in the thoracic or lumbar 
spine.  In fact, there is a medical opinion indicating that 
the veteran's back condition is related to his industrial 
accident.  A medical diagnosis and causative factors of a 
disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  

Consequently, the medical evidence rebuts any presumption 
that the arthritis of the thoracic and lumbar spines were 
incurred in service or were the result of the veteran being a 
prisoner of war.  There is no medical basis to establish a 
relationship between the veteran's disability of the thoracic 
and lumbar spine and any injury or disease that occurred in 
service, including injuries received while he was a prisoner 
of war.  Therefore, service connection for traumatic 
arthritis of the thoracic and lumbar spine cannot be granted.  
Watson v. Brown, supra.

In 1986 and 1987, the veteran received treatment for 
disability in the left shoulder.  The treatment records 
indicate that the onset of such disability was related to the 
veteran's repetitive work situation.  The veteran underwent 
surgery on the left shoulder, and X-rays and the surgical 
report showed no evidence of degenerative changes.  In 1991, 
X-rays of the left shoulder were interpreted as showing 
degenerative changes in the left shoulder, although the VA 
examination in December 1997 contained X-rays of the 
shoulders which were interpreted as negative.  In any event, 
there is no medical evidence or medical opinion establishing 
a diagnosis of traumatic arthritis in the left shoulder.  
There is no medical evidence or medical opinion indicating a 
relationship between the disability in the left shoulder, 
first demonstrated approximately 10 years after discharge 
from service, and the veteran's service, including his 
prisoner-of-war experience.  In fact, a recent VA examiner 
expressed the opinion that the disability in the shoulder 
experienced in 1986 and 1987 was related to the veteran's job 
at the time, and not related to his experiences during 
service.  

Consequently, the medical evidence rebuts any presumption 
that the arthritis of the left shoulder was incurred in 
service or was the result of the veteran being a prisoner of 
war.  The current evidence does not provide a medical basis 
to establish a relationship between the veteran's disability 
of the left shoulder and any injury or disease that occurred 
in service, including injuries received while he was a 
prisoner of war.  Therefore, service connection for traumatic 
arthritis of the left shoulder cannot be granted.  Watson v. 
Brown, supra.

In 1991, X-rays of the right shoulder were interpreted as 
showing degenerative changes in the that shoulder, although 
the VA examination in December 1997 contained X-rays of the 
shoulders which were interpreted as negative.  In any event, 
there is no medical evidence or medical opinion establishing 
a diagnosis of traumatic arthritis in the right shoulder.  In 
fact, the examiner on the recent VA examinations in 1997 and 
1998 indicated that any evidence of arthritis that might be 
present in the veteran's joints was not traumatic arthritis, 
but rather degenerative arthritis or osteoarthritis.  The 
examiner expressed the opinion that the arthritis that may be 
present was not related to the veteran's service. 

Consequently, the medical evidence rebuts any presumption 
that any arthritis of the right shoulder was incurred in 
service or was the result of the veteran being a prisoner of 
war.  The current evidence does not provide a medical basis 
to establish a relationship between any arthritis of the 
right shoulder and any injury or disease that occurred in 
service, including injuries received while he was a prisoner 
of war.  Therefore, service connection for traumatic 
arthritis of the right shoulder cannot be granted.  Watson v. 
Brown, supra.


ORDER

Entitlement to service connection for traumatic arthritis of 
multiple joints, including the lumbar and thoracic spine, 
shoulders, elbows, and hips is not established.  The benefit 
sought on appeal is denied.

		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

